November 13th. The. Court, (Vielie, senator, alone dissentingi) being of opinion, that the decree of the Court of Chancery ought to be affirmed, the following decree was entered: “ Counsel having been heard in this cause, and due deliberation being thereupon had, it is ordered, adjijdged, and decreed, that the decrees of the Court of Chancery, in this cause, be apirmed, and that the appeal 6e dismissed; and that the appellants pay to the respondent jdg costs, in defending this appeal, to be taxed, and that the 3 e 0 * * record be remitted," &c.
Decree of affirmande.